                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ESTATE OF TYRESE WEST
by Monique West as Special Administrator,

                    Plaintiff,
                                                   Case No. 19-cv-1843-pp
      v.

ERIC GIESE, and
VILLAGE OF MT. PLEASANT,

                    Defendants.


ESTATE OF TY’RESE WEST,
and DWIGHT PERSON

                    Plaintiffs,
                                                   Case No. 19-cv-1844-pp
      v.

ERIC GIESE,

                    Defendant.


 ORDER GRANTING MOTIONS TO CONSOLIDATE (CASE NO. 19-CV-1843,
         DKT. NO. 10; CASE NO. 19-CV-1844, DKT. NO. 7)


      On December 17, 2019, plaintiff Estate of Tyrese West, by and through

Monique West as Special Administrator of the estate, filed a complaint against

Mount Pleasant police officer Eric Giese and his employer, the Village of Mount

Pleasant. Estate of West v. Giese et al. (Giese I), 19-cv-1843 (E.D. Wis.), Dkt.

No. 1. The same day, the Estate and plaintiff Dwight Person filed a complaint

against Officer Giese, but not against the Village of Mount Pleasant. Estate of


                                         1

           Case 2:19-cv-01843-PP Filed 07/10/20 Page 1 of 5 Document 13
West, et al. v. Giese (Giese II), 19-cv-1844 (E.D. Wis.), Dkt. No. 1. Both

complaints allege the same underlying conduct: On June 15, 2019, Officer

Giese allegedly shot and killed unarmed decedent Tyrese West (spelled

“Ty’Rese” in the complaint in Giese II) after pursuing West for riding a bike

without a working headlamp. Giese I, 19-cv-1843, Dkt. No. 1 at 1-2; Giese II,

19-cv-1844, Dkt. No. 1 at 2.

      Defendant Giese has moved to consolidate the cases under Civil Local

42(a) and Fed. R. Civ. P. 42(a). Giese I, Dkt. No. 10; Giese II, Dkt. No. 7. None

of the plaintiffs have responded (responses would have been due within seven

days of service of the motion under Civil L.R. 7(h)—sometime around February

4 or 5, 2020). The court will grant the motion.

I.    Applicable Law

      Federal Rule of Procedure 42(a) states:

      (a) Consolidation. If actions before the court involve a common
      question of law or fact, the court may:

      (1) join for hearing or trial any or all matters at issue in the
      actions;

      (2) consolidate the actions; or

      (3) issue any other orders to avoid unnecessary cost or delay.

The Seventh Circuit reviews a district court’s decision on consolidation “only

for abuse of discretion.” Star Ins. Co. v. Risk Marketing Group, Inc., 561 F.3d

656, 660 (7th Cir. 2009) (citation omitted). “In deciding whether to consolidate

cases, courts exercise broad discretion and try to consolidate where possible.”

SJ Props Suites, BuyCo, EHF v. Dev. Opportunity Corp., Nos. 09-cv-533, 09-

                                         2

         Case 2:19-cv-01843-PP Filed 07/10/20 Page 2 of 5 Document 13
cv-569, 2009 WL 3790009, at *1 (E.D. Wis. Nov. 12, 2009) (citing United States

v. Knauer, 149 F.2d 519, 520 (7th Cir. 1945)). “Consolidation is preferred to

avoid unnecessary duplication of efforts in related cases and promote judicial

economy and efficiency.” Id. (citations omitted). Courts should decline to

consolidate if consolidation would lead to confusion or prejudice. Id.

II.   Analysis

      The decedent’s mother, Monique West, filed the complaint in Giese I in

her role as administrator of the decedent’s estate. Giese I, 19-cv-1843, Dkt. No.

1. The decedent’s father, Dwight Person, filed the complaint in Giese II on his

own behalf and on behalf of the estate in his role as “heir and participant in the

estate of the decedent Ty’Rese West.” Giese II, 19-cv-1844, Dkt. No. 1 at ¶2.

      The cases are substantially similar. The cases have almost identical

causes of action. Plaintiff Dwight Person in Giese II brings one federal claim

under 42 U.S.C. §§1983 and 1988 alleging that defendant Giese used excessive

force against the decedent in violation of the 4th Amendment to the U.S.

Constitution as incorporated by the 14th Amendment. Giese II, 19-cv-1844,

Dkt. No. 1 at ¶¶16–19. Plaintiff Monique West in Giese I brings the same federal

claim, albeit without mentioning the specific amendments at issue. Giese I, 19-

cv-1843, Dkt. No. 1 at ¶¶19–20.

      The major difference between the cases is that in Giese I, plaintiff West

also names the Village of Mount Pleasant as a defendant and brings two state

law claims: one for wrongful death under Wis. Stat. §895.04, et seq. and the

other for indemnification against the Village. Id. at ¶¶16–20.

                                        3

        Case 2:19-cv-01843-PP Filed 07/10/20 Page 3 of 5 Document 13
      These differences aren’t enough to defeat the motion to consolidate. All

the claims arise from the same conduct: defendant Giese shooting and killing

Tyrese West. Both cases seek to resolve the question of whether the shooting

was wrongful, either because it constituted excessive force in violation of the

Constitution or because it violated Wisconsin’s wrongful death statute. The

cases share common questions of law through the §§1983 and 1988 claims.

The cases have common parties: the Estate as plaintiff and Giese as defendant.

The Village defendant appears to have been named only for indemnification

purposes. There will be no prejudice or confusion to the court or a jury in

consolidating the cases. The federal excessive force claim will require a

determination of whether the force used was “reasonable,” and whether deadly

force was required. Estate of Biegert v. Molitor, No. 18-C-401, 2019 WL

4142509, at *5 (E.D. Wis. Aug. 30, 2019). Similarly, the state wrongful death

claim will require a determination of whether the death was caused “by a

wrongful act.” Wis. Stat. §895.03. See also Henning v. O'Leary, 477 F.3d 492,

495 (7th Cir. 2007) (“Wisconsin recognizes claims for wrongful death (which is

effectively what the excessive force claim is) and the estate or those who would

recover may bring an action for the deceased plaintiff.”).

      Consolidating the cases will promote unnecessary duplication of effort

and will promote economy and efficiency. It will avoid duplication of effort in

related cases.




                                        4

        Case 2:19-cv-01843-PP Filed 07/10/20 Page 4 of 5 Document 13
III.   Conclusion

       The court GRANTS the defendant’s motion to consolidate. Case No. 19-

cv-1843, Dkt. No. 10; Case No. 19-cv-1844, Dkt. No. 7.

       Under Civil L.R. 42(b), the court ORDERS that going forward, the parties

must caption all pleadings and other filings using the consolidated case

caption and the lowest case number (19-cv-1843). The court ORDERS that all

papers must be filed and docketed only in the lowest numbered of the

consolidated cases (19-cv-1843). The court ORDERS that the Clerk of Court

must place a notation on the docket sheet for the highest-numbered case (19-

cv-1844), reminding interested parties to check the docket sheet for the lowest-

numbered case (19-cv-1843).

       Dated in Milwaukee, Wisconsin this 10th day of July, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       5

         Case 2:19-cv-01843-PP Filed 07/10/20 Page 5 of 5 Document 13
